Exhibit 10.1

ADDENDUM

TO NOTE DUE

 

 

 

June 1, 2002

 

 

 

WHEREAS, there is a Note due James Wirth on March 15, 2004 in the principal
amount of $2,000,000. It is hereby agreed that the Note shall be modified to
provide for $500,000 due March 15, 2004 and the balance of $1,500,000 in
principal plus interest be due March 15, 2005.

 

 

AGREED THIS 1ST DAY OF JUNE, 2002

 

By: Note Holder

 

/s/ James F. Wirth

 

James F. Wirth

 

APPROVED:

 

INNSUITES HOSPITALITY TRUST, DEBTOR

 

By:

 

/s/ Marc E. Berg

 

Marc E. Berg

 